Citation Nr: 0120868	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  98-18 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Wayne A. Ehlers, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1941 to June 
1945.

This appeal arises from a June 1998 rating decision of the 
Montgomery, Alabama, Regional Office (RO) that determined 
that new and material evidence had not been submitted to 
reopen a service connection claim for a right knee disorder.  
In July 2000, the Board of Veterans' Appeals (Board) also 
determined that new and material evidence had not been 
submitted.  The veteran appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court), and in 
December 2000, pursuant to a joint motion by the parties, the 
Court remanded the claim for further adjudication.  In the 
joint motion, the parties indicated that the Board had not 
provided adequate reasons or bases in consideration of the 
evidence submitted in connection with the veteran's attempt 
to reopen the right knee disorder claim.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The veteran's claim for service connection was previously 
denied in a final decision of the Board in May 1982, and in a 
February 1988 decision, the Board denied the veteran's 
attempt to reopen the claim.

3.  Subsequently, final rating decisions, most recently, in 
April 1991, denied the appellant's attempts to reopen the 
claim.

4.  Evidence submitted since April 1991 either is not new, or 
is not so significant that it must be considered in order to 
fairly determine the merits of the claim. l. 



CONCLUSION OF LAW

Evidence received subsequent to the April 1991 RO decision is 
not new and material; and the claim for service connection 
for a right knee disorder may not be reopened.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 1982 the Board denied the veteran's appeal of a rating 
decision denying service connection for a right knee 
disorder.  The veteran had alleged that his disability was 
related to an in-service injury.  The Board's denial was 
based on a review of (1) the veteran's service medical 
records; (2) Department of Veterans Affairs (VA) examination 
reports from February 1964 and March 1966; (3) statements 
dated in 1981 by Dr. Guy E. Faget, a private physician; and 
(4) a February 1981 statement from [redacted], the 
veteran's commanding officer during active service.  The 
Board denied service connection for a right knee disability 
because objective evidence did not show the presence of a 
right knee disability during active service or on the 1964 or 
1965 VA examinations and because the evidence did not relate 
any current right knee disability to the veteran's active 
service.  The May 1982 Board decision is final.  See 
38 U.S.C.A. § 7104.

In February 1988, the Board upheld an RO decision which had 
found that evidence submitted after the May 1982 Board 
decision was insufficient to reopen the same claim.  That 
evidence included (1) post-service medical records showing 
treatment for arthralgia of multiple joints; (2) a November 
1983 lay statement from Brigadier General [redacted], 
US Army (Ret.), describing the veteran's environment during 
World War II; (3) statements from the veteran indicating that 
he injured his right knee during service; (4) a June 1984 
statement from Dr. Faget indicating that the veteran had pain 
and disability in his legs and feet resulting from his 
service during World War II; (5) lay statements from [redacted]
[redacted], [redacted], and [redacted]; and (6) testimony 
from an August 1987 RO hearing.  That Board decision, 
likewise, is final.  

Subsequent rating decisions in May 1988 and in December 1988 
declined to reopen the veteran's claim.  The veteran did not 
perfect an appeal of those decisions, which thus became 
final.  See 38 U.S.C.A. § 7105(b)(c).  Additional evidence 
associated with the claims folder included a November 1988 
lay statement from [redacted] indicating that he 
witnessed the veteran injure his knee during service.

In October 1989, the veteran again sought to reopen his 
claim. He submitted records of VA treatment for a right knee 
disability in July 1989.  In February 1990, the RO informed 
the veteran that his claim for service connection had been 
denied and notified him of his appellate rights.  He did not 
timely appeal this decision.

In April 1991, the veteran again filed a claim for service 
connection for a right knee disability.  He submitted copies 
of various lay statements that were previously of record and 
post-service VA and private medical records indicating that 
he had a bilateral knee disability.  In April 1991, the RO 
denied the attempt to reopen, and informed the veteran that 
his claim was denied, as the evidence submitted was not new 
and material.  He was notified of his appellate rights, and 
did not appeal the April 1991 decision. Accordingly, that 
decision is final, and is the most recent final denial of his 
claim of service connection for a right knee disorder.

In January 1998 the veteran again sought to reopen a claim of 
service connection for a right knee disorder.  Evidence 
submitted subsequent to the April 1991 rating decision 
includes private medical evidence from Dr. Faget and the 
Providence Hospital showing treatment of a right knee 
disability as well as a January 1996 statement from Dr. 
Albert F. Haas indicating that in 1994 the veteran underwent 
a total right knee replacement due to severe degenerative 
arthritis.  In addition, the veteran submitted a January 1945 
citation indicating that he was awarded a Bronze Star for 
service during World War II.  He also submitted copies of lay 
statements from [redacted], [redacted], [redacted], [redacted], 
[redacted], and General [redacted]. The veteran appeared at an 
April 2000 hearing before the undersigned Member of the 
Board.  He alleged that he injured his right knee during a 
mortar attack during active service. He stated that he did 
not seek medical treatment, but treated the injury himself.

Prior final decisions may not be reopened absent the 
submission of new and material evidence warranting revision 
of the previous decision.  38 U.S.C.A. §§ 5108, 7104, 7105; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has specifically held 
that the Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented, and that before the Board may reopen such a claim, 
it must find that new and material evidence has been 
presented.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. 
Cir. 1996).

"New" evidence is evidence that was "not of record at the 
time of the last final disallowance of the claim" and that 
is "not merely cumulative of other evidence that was then of 
record."  Vargas-Gonzalez v. West, 12 Vet. App. 321, 327 
(1999); Evans v. Brown, 9 Vet. App. 273, 283 (1996). 

The Federal Circuit has held that the correct legal standard 
that is applied to reopening claims is the standard set forth 
in 38 C.F.R. § 3.156(a).  Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998) (invalidating definition of "new and material 
evidence" previously adopted by the Court in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  That regulation 
states that, in order for new evidence to be material, the 
new evidence should "bear[ ] directly and substantially upon 
the specific matter under consideration . . . [and must be] 
so significant that it must be considered in order to fairly 
decide the merits of the claim."

The Board now turns to a review of the newly submitted 
evidence..  First, the veteran's hearing testimony that he 
now has a right knee disability as a result of an in-service 
injury is not new.  He had previously alleged that his right 
knee disability was a result of an in-service injury.  His 
contentions in this regard are repetitive of earlier 
statements and evidence that were of record at the time of 
the April 1991 rating decision.  Thus, they are not new.  In 
addition, the veteran lacks the requisite medical knowledge 
to provide an opinion as to the etiology of any current right 
knee disability or its relationship to an in-service injury; 
etiology and causation are matters requiring knowledge of 
medical principles.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Second, the January 1945 citation indicating that the veteran 
was awarded the Bronze Star is not new.  This fact was 
established by personnel records that were of record at the 
time of the prior final disallowances.

Third, lay statements from [redacted], [redacted], [redacted], 
[redacted], [redacted], and General [redacted] duplicate information 
that had been of record at the time of the April 1991 denial 
of the veteran's claim.  Indeed, they are photocopies of 
documents that were previously received by the RO and were 
considered at the time of the prior final decisions.  
Accordingly, the lay statements are not new, and cannot serve 
to reopen the claim.

Postservice medical records received subsequent to the April 
1991 final decision describe treatment for degenerative 
arthritis of the veteran's right knee that resulted in a 
total knee replacement.  For instance, 1997 treatment records 
from Providence Hospital describe a right total knee 
replacement that was undertaken due to degenerative joint 
disease of the veteran's right knee.  Similarly, treatment 
records from 1992, 1996, and 1997 from the Orthopaedic Group 
of Mobile, Alabama, describe ongoing treatment of various 
problems, including the veteran's right knee.  Moreover, 
treatment records from throughout the 1990s from Dr. Faget 
describe various conditions, including treatment of the 
veteran's right knee; however, the treatment records 
(submitted by the veteran in connection with his notice of 
disagreement in September 1998) relate to current treatment, 
not to any relationship between the veteran's active service 
and the current right knee disability.  The existence of a 
current right knee disability was previously established, and 
that matter is not in dispute.  These treatment records that 
the veteran submitted in his attempt to reopen his service 
connection claim relate to the presence of a current right 
knee disability, but they do not pertain to the matter of a  
relationship between the current right knee disability and 
the veteran's active service.  Therefore, they are not 
material evidence.

Evidence submitted in connection with the veteran's attempt 
to reopen the service connection claim also includes a 
January 1996 letter from a private physician, Dr. Albert F. 
Haas.  That letter is not material because it discusses 
primarily a left knee replacement and only current treatment 
for the veteran's right knee, without any discussion of any 
relationship between the right knee disability and any injury 
in service.

Private medical records submitted subsequent to the April 
1991 rating include Dr. Faget's July 1981, February 1983, and 
June 1984 statements that discussed the veteran's shrapnel 
wounds of both lower extremities and that discussed the 
veteran's in-service right knee injury.  Most of these 
records are not new, as they are duplicates of letters that 
were in the veteran's claims folder prior to April 1991 and 
were considered in prior decisions of the RO and the Board.  
Moreover, none of them is material for the reasons set forth 
below.

Addressing specific allegations in the joint remand, the 
Board turns to each of the letters from Dr. Faget.

In a July 1981 letter, Dr. Faget wrote:

In addition, [the veteran] had a severe injury to 
his right knee and also a shrapnel wound of his 
right hand, incurred during military action during 
the invasion of Normandy.

There should be some service records relative to 
these injuries.  [The veteran] states that in his 
anxiety to get home and leave the service after 
World War II, he did not complain of these 
injuries.  However, should be records of them. 
[sic.]

This letter is most notable in that it was previously of 
record, and thus is not new. 

Dr. Faget's February 1983 letter does not relate to the 
veteran's right knee disability.  Therefore, it is not 
material.  Moreover, it was previously of record, and thus is 
not new.

In the June 1984 letter, Dr. Faget wrote as follows:

[The veteran] also has considerable pain and 
disability in his legs and feet and has had 
shrapnel wounds of both lower extremities which 
occurred during World War II.  He is hopeful that 
he will be granted a hearing in this regard as he 
relates these pains to injuries sustained during 
World War II.  He states that he is unable to 
perform his occupation as an automobile mechanic 
now because of these pains.

(Emphasis added.)  

This letter is dated in June 1984, and it was previously 
considered; therefore, it is not new.  Moreover, it is not 
material because it relies explicitly on the veteran's 
history, which was already considered in prior final 
decisions.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993); 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); cf. Swann v. 
Brown, 5 Vet. App. 229 (1993).

Even if Dr. Faget's opinion had not relied on a previously 
considered account by the veteran, his June 1984 letter 
merely relates the veteran's explanation of the etiology of 
his right knee disability and does not provide an independent 
evaluation of the relationship, if any, between an in-service 
injury and any current right knee disability.  The veteran, 
himself, lacks the requisite knowledge to render an opinion 
on a matter requiring knowledge of principles of medical 
causation.  See Espiritu, 2 Vet. App. at 494.  Dr. Faget's 
memorialization of the veteran's opinion in the June 1984 
letter does not render the veteran's account competent.

The veteran has also submitted a March 1991 letter from Dr. 
Faget that states that the veteran "is disabled because of 
injuries sustained in World War Two from shrapnel."  This 
letter is not material for the reasons previously discussed, 
supra; the physician's opinion is entirely based on an 
account by the veteran that has already been considered.  See 
Elkins, supra; Reonal, supra; cf. Swann, supra.  Moreover, 
the letter is very general in that it indicates that the 
veteran is disabled because of World War II injuries without 
referring at all to the veteran's right knee.  Therefore, 
this letter is not material to the issue of whether the 
veteran's current right knee disability is related to any in-
service injury.  

The Board notes that the credibility of Dr. Faget is not at 
issue. The presumption of credibility of the evidence does 
not come into play.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Rather, the issue here is the basis for Dr. 
Faget's letters, which have previously been considered by the 
RO and the Board.

In passing, the Board notes that this case does not 
necessitate a discussion of the veteran's combat status.  
Although relaxed evidentiary requirements apply to combat 
veterans and their claims in certain circumstances, see 
38 U.S.C.A. § 1154(b), those relaxed evidentiary requirements 
do not obviate the need for a claimant to submit "new and 
material evidence" to reopen a previously and finally 
disallowed claim or obviate the need for competent evidence 
that would establish a link between a combat-related injury 
or disease and a current disability.  
 
Finally, the Board addresses two points raised by the parties 
in the joint remand motion: the significance of certain 
language in Hodge, supra, and of new statutory provisions 
pertaining to the adjudication of claims.  In the joint 
remand motion, the parties mentioned a passage from the 
opinion of the Federal Circuit in Hodge, 155 F.3d at 1363 
("some new evidence may well contribute to a more complete 
picture . . ., even where it will not eventually convince the 
Board to alter its rating decision").  In that regard, the 
Board finds that almost all of the evidence submitted by the 
veteran in connection with this latest attempt to reopen the 
right knee disorder service connection claim is not new.  It 
was previously associated with the claims folder and was 
considered by the RO and the Board in prior final decisions.  
Moreover, the new evidence does not "contribute to a more 
complete picture."  For instance, treatment records relating 
to the current right knee disability solely pertain to 
current treatment, a matter not in dispute, and not to any 
relationship between the current disability and the veteran's 
active service.  Additionally, the current treatment records 
are so removed in time from the veteran's active service that 
they do not support a showing of continuity of symptomatology 
since active duty.  The letters from the veteran's private 
physicians do not "contribute to a more complete picture" 
either.  In particular, to the extent that any of Dr. Faget's 
letters are new (and the Board can only identify the March 
1991 letter as not having been previously associated with 
prior final decisions), they are based on a recitation of 
events that was previously considered (i.e., the veteran's 
own account rather than an independent review of medical 
records or independent observation of symptoms).  The March 
1991 letter from Dr. Faget is also too vague and nonspecific 
to contribute to a more complete picture relating to a right 
knee disability per se.  

Finally, during the pendency of this appeal there has been a 
significant change in the laws governing adjudication of VA 
claims.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), became effective.  The VCAA redefines VA's duty to 
assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  
The VCAA also eliminates the requirement that a claim be well 
grounded and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to claims filed on or after 
the date of enactment of the VCAA and to claims filed before 
the date of enactment that are not yet final as of the 
effective date of the VCAA.  VCAA, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Here, the veteran is not prejudiced by a decision by the 
Board at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  VA has 
substantially complied with the duty to assist and the duty 
to notify provisions of the VCAA.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been obtained.  The Board also 
finds that the veteran was properly notified on multiple 
occasions of the evidence needed to reopen his claim.  A 
statement of the case and a supplemental statement of the 
case identified the pertinent laws and discussed the 
evidence.  The Board is unaware of any additional evidence 
available in connection with this appeal.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required.  A remand to the RO for a purely 
ministerial discussion and application of the provisions of 
the VCAA would result in no cognizable benefit, while 
resulting in a delay in the issuance of a final disposition.


ORDER

The appeal to reopen a claim for service connection for a 
right knee disorder is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

